Exhibit 10.9

Form of Employee Restricted Stock Unit Award Letter.

 

June 21, 2005

[Employee name & address]

Dear [Employee name]:

This award letter sets forth the terms and conditions of the restricted stock
units (“RSUs”) which have been granted to you by Flushing Financial Corporation
(the “Company”), in accordance with the provisions of its 2005 Omnibus Incentive
Plan (the “Plan”). Your award is subject to the terms and conditions set forth
in the Plan, any rules and regulations adopted by the Committee (as defined in
the Plan), and this award letter.

1.

Grant of RSUs

You have been granted ______ RSUs. Each RSU represents the right to receive one
share of the Company’s Common Stock (“Common Stock”) on the applicable
settlement date for the RSU. You have also been awarded Dividend Equivalents on
your RSUs, as described more fully below. You do not need to pay any purchase
price to receive the RSUs granted to you by this award letter.

2.

Vesting of RSUs

(a)

General Vesting Schedule. Unless they vest on an earlier date as provided in
sub-paragraph (b), (c) or (d) below, your RSUs will vest in installments as
follows, provided that you are an employee of the Company or one of its
subsidiaries on each such date:

 

 


Vesting Date

Cumulative Percentage
of RSUs Vested

 

 

June 21, 2006

20%

 

 

June 21, 2007

40%

 

 

June 21, 2008

60%

 

 

June 21, 2009

80%

 

 

June 21, 2010

100%

 

(b)

Death or Disability. If your employment terminates by reason of death or
Disability, all of your RSUs will immediately vest upon your termination of
employment. For this purpose, “Disability” means that you have been unable to
perform the essential functions of your employment due to disability or
incapacity

 

 


--------------------------------------------------------------------------------



2

 

for 270 consecutive days or such lesser period as may be determined by the
Committee.

(c)

Retirement. If your employment terminates by reason of Retirement, all of your
RSUs will immediately vest. For purposes of this provision, “Retirement” means
termination of employment with the Company and its subsidiaries either (i) after
your attainment of age 65 with 5 years of service, or (ii) when your termination
is preceded by at least 5 continuous years of service and the sum of your age
plus years of service equals or exceeds 75 years. For purposes of this
definition, “years of service” refers to “vested service” with the Company or
its subsidiaries as determined under the Retirement Plan of Flushing Savings
Bank, FSB.

(d)

Change in Control. All of your RSUs will immediately vest upon the occurrence of
a Change in Control (as defined in the Plan), if you are an employee of the
Company or its subsidiaries at the time of such Change in Control.

(e)

Forfeiture upon other Termination of Employment. If your employment terminates
for any reason other than death, Disability, or Retirement, any of your RSUs
which have not vested prior to the termination of your employment will be
forfeited.

(f)

Committee Determinations. The Committee shall have absolute discretion to
determine the date and circumstances of termination of your employment, and its
determination shall be final, conclusive and binding upon you.

3.

Grant of Dividend Equivalents

(a)

Award of Dividend Equivalents. You have been awarded Dividend Equivalents with
respect to each of your RSUs covered by this award letter.

(b)

Cash Dividends. The Dividend Equivalents that you have been awarded entitle you
to receive, at each time cash dividends are paid on the Common Stock, a cash
payment for each of your then outstanding RSUs (whether or not vested) equal to
the amount of the dividend paid on a share of Common Stock. The Committee may
change this provision regarding the payment of Dividend Equivalents to the
extent that the Committee determines in its sole discretion that such change is
necessary or appropriate to comply with Section 409A of the Internal Revenue
Code (the limitations on deferred compensation added by the American Jobs
Creation Act of 2004).

(c)

Stock Dividends. In the event the Company pays a dividend in Common Stock or
other property, your Dividend Equivalents will entitle you to receive, for each
of your then outstanding RSUs (whether or not vested), the amount of Common
Stock or other property paid as a dividend on a share of Common Stock. Such
Common Stock or other property will be paid to you at the time of settlement of
the underlying RSU and will be subject to the same restrictions, risk of
forfeiture, and vesting and delivery provisions as the underlying RSU with
respect to which it was paid.

 

 


--------------------------------------------------------------------------------



3

 

 

4.

Settlement of RSUs; Delivery of Shares.

Your RSUs that vest under paragraph 2(a), 2(b) or 2(c) above will be settled on,
or as soon as practicable after, their vesting dates, or such later date as may
be required under Section 409A of the Internal Revenue Code. In particular,
settlement in connection with Retirement may be delayed for six months after
your Retirement if you are one of the 50 highest paid officers of the Company
and its subsidiaries at such time. Your RSUs that vest under paragraph 2(d)
above will be settled on (or as soon as practicable after) the Change in Control
date if that is a permissible distribution event under Section 409A of the
Internal Revenue Code, and otherwise will be settled on (or as soon as
practicable after) the earlier to occur of the scheduled vesting date under
paragraph 2(a) or the termination of your employment. On or as soon as
practicable after the settlement date of an RSU, the Company will deliver to you
one share of Common Stock for each of your RSUs being settled on such date. The
Common Stock delivered upon the settlement of your RSUs will be fully
transferable (subject to any applicable securities law restrictions) and not
subject to forfeiture. The shares of Common Stock delivered upon the settlement
of your RSUs will have full voting and dividend rights and will entitle the
holder to all other rights of a stockholder of the Company.

5.

Income Tax Withholding

(a)

You must make arrangements satisfactory to the Company to satisfy any applicable
federal, state, or local withholding tax liability arising with respect to your
RSUs. You can either make a cash payment to the Company of the required amount
or you can elect to satisfy your withholding obligation by having the Company
retain Common Stock having a value equal to the amount of your withholding
obligation from the shares otherwise deliverable to you upon the vesting of such
RSUs. If you fail to satisfy your withholding obligation in a time and manner
satisfactory to the Company, the Company shall have the right to withhold the
required amount from your salary or other amounts payable to you.

(b)

Any election to have shares withheld must be made on or before the vesting date
of your RSUs. A copy of the withholding election form is attached along with
instructions.

(c)

All cash payments of Dividend Equivalents will be net of any required
withholding.

(d)

The amount of withholding tax retained by the Company or paid by you to the
Company will be paid to the appropriate federal, state and local tax authorities
in satisfaction of the withholding obligations under the tax laws. The total
amount of income you recognize and tax withheld with respect to your RSUs and
Dividend Equivalents will be reported on your Form W-2 in the year in which you
recognize the income with respect to that portion of the award. Whether you owe
additional tax will depend on your overall taxable income for the applicable
year and the total tax remitted for that year through withholding or by
estimated payments.

 

 


--------------------------------------------------------------------------------



4

 

 

6.

Other Provisions of RSUs

(a)

Voting. You will have no voting rights or other rights as a stockholder with
respect to your RSUs.

(b)

Transfer Restrictions. You may not sell, transfer, assign or pledge your RSUs or
any rights under this award. Any attempt to do so will be null and void.

(c)

Death. In the event of your death, any shares of Common Stock and other amounts
you are entitled to receive under the Plan will instead be delivered to the
legal representative of your estate.

7.

Administration of the Plan

The Plan is administered by the Committee. The Committee has authority to
interpret the Plan and this award letter, to adopt rules for administering the
Plan, to decide all questions of fact arising under the Plan, and generally to
make all other determinations necessary or advisable for administration of the
Plan. All decisions and acts of the Committee with respect to the administration
and interpretation of the Plan are final and binding on all affected Plan
participants.

8.

Amendments and Adjustments to your Award

The Plan authorizes the Committee to make amendments and adjustments to
outstanding awards, including the RSUs and Dividend Equivalents granted by this
letter, in specified circumstances. Details are provided in the Plan.

These circumstances include the Committee’s right, in its sole discretion, to
amend the Plan and/or outstanding awards, including this grant of RSUs and
Dividend Equivalents, without your consent, to the extent the Committee
determines that such amendment is necessary or appropriate to comply with
Section 409A of the Internal Revenue Code.

9.

Effect on Other Benefits

Income recognized by you as a result of the grant or vesting of RSUs or the
receipt of Dividend Equivalents will not be included in the formula for
calculating benefits under the Company’s other benefit plans.

10.

Regulatory Compliance

Under the Plan, the Company is not required to deliver Common Stock (including
upon the vesting of RSUs) if such delivery would violate any applicable law or
regulation or stock exchange requirement. If required by any federal or state
securities law or regulation, the Company may impose restrictions on your
ability to transfer shares received under the Plan.

 

*                  ****

 

 


--------------------------------------------------------------------------------



5

 

 

Please sign and return the enclosed copy of this letter to the Company’s Senior
Vice President/Human Resources to acknowledge your acceptance of this award.
This letter contains the formal terms and conditions of your award and
accordingly should be retained in your files for future reference.

Very truly yours,

 

Anna M. Piacentini

Senior Vice President and

Corporate Secretary

ACCEPTED:

_______________________________

 

 


--------------------------------------------------------------------------------



 

 

WITHHOLDING ELECTION

RESTRICTED STOCK UNITS

Instructions

1.

You can use this election form if you would like to have some of the Common
Stock issuable upon the vesting of your RSUs retained by the Company when your
RSUs vest and used to satisfy the applicable tax withholding obligations.

2.

If you would like to have some of the shares of Common Stock issuable upon the
vesting of your RSUs used to satisfy tax withholding obligations with respect to
such RSUs, you should file this Withholding Election on or before the date the
applicable RSUs vest. If you do not file this election with the Company’s Senior
Vice President/Human Resources on or before the date your RSUs vest, you must
pay the Company the amount of the federal, state and local tax withholding
obligation with respect to the applicable portion of your award by cash or check
at the time you recognize income with respect to that portion of the award, or
you must make other arrangements with the Company to satisfy this obligation.

3.

You may amend this election at any time by filing a subsequently dated
Withholding Election form with the Company’s Senior Vice President/Human
Resources. Copies of this form may be obtained from the Human Resources
Department.

4.

Please call the Company’s Senior Vice President/Human Resources if you have
questions about this Withholding Election form.

 

 


--------------------------------------------------------------------------------



 

 

WITHHOLDING ELECTION

RESTRICTED STOCK UNITS Granted on June 21, 2005

I hereby elect to have Flushing Financial Corporation retain a number of shares
of Common Stock issuable upon the vesting of each tranche of restricted stock
units granted to me on June 21, 2005 equal to the number of shares necessary to
satisfy the federal, state and local tax withholding obligations with respect to
the vesting of such tranche of my restricted stock units.

 

Signature

 

Name (Print or Type)

 

Date

 

 

 

 

 

 

 